           CASE 0:20-cv-01982-NEB-ECW Doc. 1 Filed 09/17/20 Page 1 of 5




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


MICHAEL A. OIEN,
                                                      Case No.: ____________
        Plaintiff,

vs.                                             DEFENDANT HOME DEPOT USA
                                                 INC. d/b/a THE HOME DEPOT’S
HOME DEPOT U.S.A., INC. d/b/a THE                            NOTICE
HOME DEPOT and STANLEY ACCESS                             OF REMOVAL
TECHNOLOGIES, LLC,

        Defendants.                              (CO-DEFENDANT CONSENTS)


         Defendant Home Depot U.S.A., Inc. d/b/a The Home Depot (“Home Depot”),

pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, files this notice of removal, and hereby

removes this action from the District Court of Ramsey County, Minnesota to the United

States District Court for the District of Minnesota. As explained below, this Court has

jurisdiction under 28 U.S.C. § 1332 and 1441 et. seq. Complete diversity of citizenship

exists between Plaintiff and Defendants and it is evident from the Complaint that the

amount in controversy exceeds $75,000, exclusive of interest and costs.

      I. The State Court Action

         Plaintiff Michael A. Oien commenced a civil action captioned Michael A. Oienv.

The Home Depot U.S.A., Inc. d/b/a The Home Depot and Stanley Access Technologies,

LLC, in the District Court of Ramsey County, Minnesota by a Complaint dated August

14, 2020 (the “State Court Action”). Plaintiff served Home Depot through its registered

agent on August 19, 2020. A copy of Plaintiff’s Summons and Complaint are attached to
           CASE 0:20-cv-01982-NEB-ECW Doc. 1 Filed 09/17/20 Page 2 of 5




this Notice and constitute all process, pleadings, and orders served or filed in the State

Court Action. Consequently, Home Depot is filing this Notice of Removal within 30

days of the first date on which it received a copy of the Complaint. Thus, this Notice of

Removal is timely. 28 U.S.C. § 1446(b). Pursuant to 28 U.S.C. § 1446(d), a copy of this

Notice of Removal is also being served upon counsel for Plaintiff, and a copy is being

filed with the District Court of Ramsey County.

      In the State Court Action, as set forth in the Complaint, Plaintiff claims he

sustained personal injuries on or about April 9, 2020 when he was “struck by an

automatic door as he attempted to exit the Home Depot located at 2630 White Bear Ave.

N., Maplewood, MN 55109.” (Plaintiff’s Complaint, ¶ 1). Plaintiff claims that both

Home Depot and co-defendant Stanley Access Technologies, LLC were negligent.

Plaintiff seeks compensation for his injuries and damages.

   II. REMOVAL IN THIS CASE IS PROPER

      This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §

1332 for the reasons set forth below:

      a.       Complete diversity exists: The following statements were true on both the

date that Plaintiff served his Complaint (August 19, 2020) and the date that Home Depot

filed its notice of removal (September 18, 2020):

        1.     Upon information and belief, including by information available publicly
               online, Plaintiff is a citizen of the State of Minnesota.

        2.     Defendant Home Depot is incorporated in the State of Delaware, with its
               principal place of business is in the State of Georgia.



                                            2
         CASE 0:20-cv-01982-NEB-ECW Doc. 1 Filed 09/17/20 Page 3 of 5




        3.    Defendant Stanley Access Technologies, LLC is a limited liability
              company organized in the State of Delaware, with its principal place of
              business in the State of Connecticut. The sole member of Stanley Access
              Technologies, LLC is Stanley Black and Decker, Inc., which is
              incorporated in the State of Connecticut. Defendant Stanley Access
              Technologies, LLC consents to this Removal.

       As such, Home Depot is a citizen of Delaware and Georgia, Defendant Stanley

Access Technologies, LLC is a citizen of Delaware and Connecticut, and Plaintiff is a

citizen of Minnesota.

       b.     The amount in controversy exceeds $75,000.00. Based on the content of

Plaintiff’s Complaint, and Plaintiff’s counsel’s representations to Defendants’ counsel

that Plaintiff’s damages exceed $75,000.00, Home Depot believes in good faith that the

amount in controversy exceeds $75,000.00, exclusive of costs and interest.

       Home Depot satisfies its burden to prove that the amount in controversy exceeds

$75,000.00 even though an amount of damages is not specified in Plaintiff’s Complaint.

See Kaufman v. Costco Wholesale Corp., 571 F.Supp.2d 1061, 1063 (D. Minn. 2008)

(citing In re Minn. Mut. Life Ins. Co. Sales Practices Litig., 346 F.3d 830, 834 (8th Cir.

2003) (Where the Plaintiff does not allege a specific amount in the complaint, the

removing party bears the burden of proving, by a preponderance of the evidence, that the

amount in controversy exceeds $75,000.00).        In the Eighth Circuit, the amount in

controversy is measured by the “value to the plaintiff of the right sought to be enforced.”

Advance Am. Servicing of Ark. V. McGinnis, 526 F.3d 1170, 1173 (8th Cir. 2008). See

also Hartridge v. Aetna Cas. & Surety Co., 415 F.2d 809, 815 (8th Cir. 1969) (the amount

in controversy is the amount that the complainant seeks to recover or the sum that


                                            3
         CASE 0:20-cv-01982-NEB-ECW Doc. 1 Filed 09/17/20 Page 4 of 5




defendant will lose if the complainant wins the suit). In other words, the amount in

controversy is the amount that Plaintiff will seek from a jury in this matter.

       Although Home Depot denies liability, Home Depot believes that Plaintiff will

seek from a jury an amount greater than $75,000.00. See Schubert v. Auto Owners Ins.

Co., 649 F.3d 817, 821 (8th Cir. 2011) (quoting In re Reisenberg, 208 U.S. 90, 107-08

(1908)) (“Jurisdiction does not depend upon the fact that the defendant denies the

existence of the claim made, or its amount or validity”). Plaintiff claims that he suffered

injuries as a result of the subject incident, including a rotator cuff tear. He further claims

that he has incurred damages such as past medical expenses, lost wages, pain and

suffering, and loss of quality of life. Such damages are “routinely” considered by courts

in determining whether the amount in controversy threshold is met. See Raymond v.

Lane Constr. Corp., 527 F. Supp.2d 156, 163 (D. Maine 2007).

       WHEREFORE, Defendant, Home Depot U.S.A., Inc. d/b/a The Home Depot

hereby removes the State Court Action to this Honorable Court.
                                           NILAN JOHNSON LEWIS PA

Date: September 17, 2020                   /s/David J. Warden
                                            Christy M. Mennen Reg. No. 322349
                                            David J. Warden    Reg. No. 393474
                                            250 Marquette Avenue South, Suite 800
                                            Minneapolis, MN 55401
                                            Phone: (612) 305-7500
                                            E-mail: cmennen@nilanjohnson.com
                                            E-mail: dwarden@nilanjohnson.com




                                              4
CASE 0:20-cv-01982-NEB-ECW Doc. 1 Filed 09/17/20 Page 5 of 5




                           LEDERER WESTON CRAIG PLC
                           Benjamin M. Weston (Application for admission forthcoming)
                           4401 Westown Parkway, Suite 212
                           West Des Moines, IA 50266
                           Phone: (515) 224-3911
                           E-mail: bweston@lwclawyers.com

                           ATTORNEYS FOR DEFENDANT
                           HOME DEPOT, U.S.A., INC. d/b/a
                           THE HOME DEPOT




                              5
